Judgment unanimously affirmed. Memorandum: The information furnished to the police by an identified citizen gave rise at least to a reasonable suspicion that defendant was armed and involved in criminal activity, authorizing a frisk for weapons (CPL 140.50 [3]) encompassing a limited search of her handbag (People v Moore, 32 NY2d 67, cert denied 414 US 1011). The District Attorney was not disqualified from prosecuting the indictment merely because defendant was a complainant in an unrelated felony prosecution pending in the Monroe County District Attorney’s office. (Appeal from judgment of Supreme Court, Monroe County, Pine, J.—criminal possession of weapon, third degree.) Present —Dillon, P. J., Hancock, Jr., Doerr, Green and Schnepp, JJ.